Title: To Thomas Jefferson from Thomas Leiper, [before 21] November 1801
From: Leiper, Thomas
To: Jefferson, Thomas


Dear Sir
Philada. [before 21] Novr. 1801
I have been about writing you for some months back but I was of the opinion Tobacco would be lower in this I have been mistaken—I want to be informed if your last years Crop is on hand and what will be the price and day of payment—
I have a letter from Richmond dated the 11th. that Quotes Prime Tobacco at 36/ to 37/6. inferior at 33/ V Currency—If your crop is unsold and at Richmond I will take it at the highest price viz 37/6 V Currency and pay an interest of six pr Ct. from the day it is ship’t at Richmond—If those terms are agreeable you may order your Agent at Richmond to ship me your Tobacco’ immediately for I am in immediate want of some 40 or Fifty Hhds and this market I am affraid will not produce this fall of the Quality I wish to purchase—
Indeed Sir to be candid with you I have not manufactured Fifty Hhds of Tobacco’ equal in quality to those I purchased of you last ever since that period—If your last years Tobacco is sold I should thank you for an offer of your present Crop on its arrival at Richmond. I am with much esteem
Dear Sir Your most Obedient St.
Thomas Leiper
